UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-309-557-2017 Registrant’s telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Annual Report June 30, 2013 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS July 2013 Dear Shareholders: The domestic economy continues to recover slowly from the downturn of 2008-2009.The Federal Reserve’s programs of quantitative easing continue to try to stimulate economic growth and Gross Domestic Product (GDP) has been moving higher, although at a rather anemic pace.Unemployment remains quite high, especially this far into a recovery, and is a key factor in the Fed’s decisions about monetary policy.A gradual “tapering” of the current stimulus programs is expected to begin later this year, but only if underlying economic data suggest that growth can continue absent external forces. Consequently, we find ourselves in continued economic uncertainty.Can economic growth continue without monetary stimulus? Is economic growth sufficient to generate enough jobs to allow unemployment to fall to more normalized levels? Long-term interest rates have jumped since the Fed started to hint at the tapering process and the consequences of the increase are unclear.Mortgage rates have certainly moved higher, but will that choke off housing activity which would in turn impact both jobs and growth? We don’t have the answers to these questions, but we are keeping an eye on all of these, and more, as we invest.Given the artificially low levels of interest rates, we have been keeping the COUNTRY Bond Fund’s duration shorter in an effort to minimize the negative impact of rising rates on bond prices.With equities, while rising rates normally hurt stock values, at present it appears that the potential for stronger growth outweighs that scenario.We are finding purchase candidates on a stock-by-stock basis while maintaining diversification across all market sectors. We relish the opportunity to become more positive about the strength and durability of the economic recovery.Until that time arrives, we intend to invest with both price appreciation and capital preservation at the forefront. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND INCEPTION DATE 04/21/66 (CLASS Y) The average annualized total returns for the Fund for the periods ended June 30, 2013 are as follows: 1 Year 5 Year 10 Year COUNTRY Growth Fund – Class Y 19.97% 6.59% 6.69% S&P 500 Index 20.60% 7.01% 7.30% Gross Expense Ratio: 1.17% (as of the Prospectus dated 10/31/12) Net Expense Ratio: 1.16% (as of the Prospectus dated 10/31/12) The custodian has contractually agreed to waive fees through October 31, 2013.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect fee waivers in effect.In the absence of fee waivers, returns would be reduced. The Growth Fund’s performance over the first half of 2013 and the past year, while quite strong on an absolute basis, was modestly behind the performance of the S&P 500.The stock market has been quite strong over the past twelve months and has again reached record high levels. Given our concern about the sustainability of economic growth and job creation, our stock selections have generally been conservative.Consequently, our performance in line with the stronger than anticipated stock market has been a pleasant surprise.We remain concerned about the economic environment and its potential impact on securities markets. The Fund remains well diversified across economic sectors.We do not currently see any major investable themes that might direct investment to a given sector of the market.Instead we are letting our research on individual stocks drive security selection and position weightings.Potential for return while maintaining a diversified portfolio is the driver being used to manage the portfolio. COUNTRY BOND FUND INCEPTION DATE 01/02/97 (CLASS Y) The average annualized total returns for the Fund for the periods ended June 30, 2013 are as follows: 1 Year 5 Year 10 Year COUNTRY Bond Fund – Class Y -0.49% 5.20% 4.29% Barclay’s Capital U.S. Aggregate Bond Index -0.69% 5.19% 4.52% Gross Expense Ratio: 0.89% (as of the Prospectus dated 10/31/12) Net Expense Ratio: 0.86% (as of the Prospectus dated 10/31/12) The advisor and custodian have contractually agreed to waive fees and/or reimburse expenses through October 31, 2013.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect fee waivers and/or expense reimbursements in effect.In the absence of fee waivers and/or expense reimbursements, returns would be reduced. The Bond Fund’s performance over the first half of 2013 has exceeded the Barclay’s Capital U.S. Aggregate Bond Index.The Fund had a negative 2.02% return versus the index’s negative 2.44% return.This six-month period was difficult for most bond investors.The yield on the ten-year Treasury note increased to 2.45% from 1.75% at the beginning of the year.Crucial economic reports showed a strengthening economy.Investors also worried that the Federal Reserve would soon start scaling back its aggressive efforts to keep interest rates low.As interest rates increased, investors pulled more dollars from bond mutual funds than they put in.These events were the main contributors to the sharp and sudden rise in interest rates. We have held a cautious view of the bond market for the past two years.We have had the Fund postured defensively in an attempt to constrain some of the capital loss that occurs when rates rise.When rates were at record low levels we held the duration of the Fund at a lower level than the Barclays index.We were underweighted in the government sector and over-weighted spread sectors in an attempt to increase income.Recently, as treasury yields increased we have extended duration and increased our commitment to the government sector.We continue to have an overweight position in taxable municipal bonds (Build America).Longer term we feel there will be pressures for rates to rise.However, for the next six months we feel the majority of the rate rise is behind us. Sincerely Derek Vogler Vice President Please refer to the Portfolio Highlights sections for index and peer average information, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.It is not possible to invest directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities.The Index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors.It is not possible to invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.The COUNTRY Bond Fund may invest in Asset-Backed and Mortgage-Backed Securities which include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices, than securities of comparable quality with a shorter duration. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. On July 29, 2013, upon recommendation of the investment adviser, the Board of Trustees of the COUNTRY Bond Fund and COUNTRY Growth Fund has adopted a plan to liquidate and dissolve the Funds on or before October 31, 2013, and in any event no later than December 31, 2013 (the “Liquidation Date”). At any time prior to the Liquidation Date, shareholders of the Funds may redeem their shares in the Funds.Investors who are shareholders of the Funds on the Liquidation Date will receive an amount of cash and or securities equal to the net asset value of their shares calculated on that date.The investment adviser has agreed to pay all costs of the liquidation. COUNTRY Mutual Funds — Expense Example June 30, 2013 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example below is based on an investment of $1,000 invested for the period 1/1/13 – 6/30/13. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of each table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds or share classes. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 13.65% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.06%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 13.68% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.06%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 COUNTRY Mutual Funds — Expense Example June 30, 2013 (unaudited) (continued) COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Actual(1) $ 979.80 Hypothetical(2) Ending account values and expenses paid during period based on a -2.02% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.78%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Actual(1) $ 980.00 Hypothetical(2) Ending account values and expenses paid during period based on a -2.00% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.78%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 Illustration of $10,000 Investment June 30, 2013 GROWTH FUND vs. STANDARD & POOR’S Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Growth Fund as of June 30, 2013.Class A shares of the Fund commenced on March 1, 2002.Since inception returns for Class Y and Class A shares as of June 30, 2013 are provided below. Average Annualized Total Returns Class Y – 1 Year % Class Y – 5 Years % Class Y – 10 Years % Class Y – Since Inception (04/21/66) % Class A – 1 Year (No Load) % Class A – 5 Years (No Load) % Class A – 10 Years (No Load) % Class A – Since Inception (03/01/02) (No Load) % Class A – 1 Year (Load)* % Class A – 5 Years (Load)* % Class A – 10 Years (Load)* % Class A – Since Inception (03/01/02) (Load)* % * Reflects maximum sales charge of 5.50%. Fund returns are net of all fees and transaction costs, assume reinvestment of dividends and distributions, and reflect fee waivers in effect.Index returns do not reflect fees, commissions, and other expenses associated with investing in securities. Peer average returns are based on the average return of all funds in the category. An investment cannot be made directly in an index or peer average. Indexes and peer averages are unmanaged. Please refer to the Portfolio Highlights section for index and peer average descriptions. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 5 Illustration of $10,000 Investment June 30, 2013 BOND FUND vs. BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT-GRADE DEBT FUNDS AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Growth Fund as of June 30, 2013.Class A shares of the Fund commenced on March 1, 2002.Since inception returns for Class Y and Class A shares as of June 30, 2013 are provided below. Average Annualized Total Returns Class Y – 1 Year -0.49 % Class Y – 5 Years % Class Y – 10 Years % Class Y – Since Inception (01/02/97) % Class A – 1 Year (No Load) -0.48 % Class A – 5 Years (No Load) % Class A – 10 Years (No Load) % Class A – Since Inception (03/01/02) (No Load) % Class A – 1 Year (Load)* -4.74 % Class A – 5 Years (Load)* % Class A – 10 Years (Load)* % Class A – Since Inception (03/01/02) (Load)* % * Reflects maximum sales charge of 4.25%. Fund returns are net of all fees and transaction costs, assume reinvestment of dividends and distributions, and reflect fee waivers and/or expense reimbursements in effect.Index returns do not reflect fees, commissions, and other expenses associated with investing in securities. Peer average returns are based on the average return of all funds in the category. An investment cannot be made directly in an index or peer average. Indexes and peer averages are unmanaged. Please refer to the Portfolio Highlights section for index and peer average descriptions. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 6 COUNTRY Mutual Funds — Allocation of Portfolio AssetsJune 30, 2013 COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 COUNTRY Mutual Funds — Portfolio Highlights COUNTRY Growth Fund Average Annualized Total ReturnsJune 30, 2013 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 19.97% 6.59% 6.69% S&P 500 Index(1) 20.60% 7.01% 7.30% Lipper Large Cap Core Funds Average(2) 20.42% 5.84% 6.76% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. An investment cannot be made directly in an index. The Lipper Large Cap Core Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite core 1500 Index. Large-Cap Core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index.An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)June 30, 2013 Value Percent of Fund Apple, Inc. $ % Apache Corporation % Exxon Mobil Corporation % Roche Holding AG – ADR % General Electric Company % Cisco Systems, Inc. % JPMorgan Chase & Company % Novartis AG – ADR % Johnson & Johnson % Halliburton Company % $ % COUNTRY Bond Fund Average Annualized Total ReturnsJune 30, 2013 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) -0.49% 5.20% 4.29% Barclays Capital U.S. Aggregate Bond Index(1) -0.69% 5.19% 4.52% Lipper Intermediate Investment-Grade Debt Funds Average(2) 0.53% 5.43% 4.20% The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in securities.An investment cannot be made directly in an index. The Lipper Intermediate Investment-Grade Debt Funds Average is unmanaged and is based on the average return of funds that by, portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)June 30, 2013 Value Percent of Fund U.S. Treasury Notes, 1.750%, 5/15/2023 $ % Federal National Mortgage Association, 3.500%, 10/1/2027 % U.S. Treasury Notes, 0.250%, 3/31/2014 % U.S. Treasury Notes, 0.250%, 6/30/2014 % U.S. Treasury Notes, 0.625%, 4/30/2018 % U.S. Treasury Notes, 0.375%, 4/15/2015 % U.S. Treasury Notes, 1.375%, 6/30/2018 % U.S. Treasury Notes, 0.875%, 12/31/2016 % U.S. Treasury Notes, 0.750%, 12/31/2017 % U.S. Treasury Notes, 1.375%, 5/31/2020 % $ % 8 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Growth Fund Shares Value COMMON STOCKS — 96.97% Consumer Discretionary — 10.38% Abercrombie & Fitch Co. — Class A $ Comcast Corporation — Class A Gentex Corporation International Game Technology The Jones Group, Inc. Kohl’s Corporation News Corporation — Class A Staples, Inc. Target Corporation Consumer Staples — 8.57% Anheuser-Busch InBev NV (b) Archer-Daniels-Midland Company CVS Caremark Corporation Energizer Holdings, Inc. The Kroger Company Philip Morris International, Inc. Post Holdings, Inc. (a) The Procter & Gamble Company Wal-Mart Stores, Inc. Energy — 14.02% Apache Corporation Chesapeake Energy Corporation Chevron Corporation ConocoPhillips Exxon Mobil Corporation Halliburton Company HollyFrontier Corporation Schlumberger Ltd. (b) Financials — 12.50% ACE Ltd. (b) Aflac, Inc. American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Company State Street Corporation Wells Fargo & Company Health Care — 17.51% Baxter International, Inc. Covidien plc (b) Express Scripts Holding Company (a) Johnson & Johnson Laboratory Corporation of America Holdings (a) Medtronic, Inc. Merck & Company, Inc. Novartis AG — ADR Pfizer, Inc. Roche Holding AG — ADR St. Jude Medical, Inc. VCA Antech, Inc. (a) WellPoint, Inc. Industrials — 10.02% 3M Company AECOM Technology Corporation (a) Caterpillar, Inc. Emerson Electric Company FedEx Corporation General Dynamics Corporation General Electric Company Ingersoll-Rand plc (b) Joy Global, Inc. Information Technology — 18.57% Apple, Inc. Cisco Systems, Inc. Dell, Inc. EMC Corporation (a) Google, Inc. — Class A (a) Intel Corporation International Business Machines Corporation Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation QUALCOMM, Inc. Materials — 1.39% BHP Billiton Ltd. — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 1.97% CenturyLink, Inc. Vodafone Group plc — ADR Utilities — 2.04% American Water Works Company, Inc. NRG Energy, Inc. TOTAL COMMON STOCKS (Cost $221,365,185) Principal Amount MORTGAGE-BACKED SECURITIES — 0.06% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corporation 7.150%, 09/25/2028 (c) Government National Mortgage Association 6.500%, 07/15/2029 Mortgage IT Trust 1.444%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $19,199) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $163,957) The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 3.84% Money Market Funds — 3.84% Federated Prime Obligations Fund, 0.04% (e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $11,832,735) TOTAL INVESTMENTS — 100.87% (Cost $233,361,877) LIABILITIES IN EXCESS OF OTHER ASSETS — (0.87)% ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR—American Depository Receipt plc—Public Limited Company (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at June 30, 2013. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2013, the total market value of this security was $19,358, representing 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund Principal Amount Value FIXED INCOME SECURITIES — 91.48% ASSET-BACKED SECURITIES — 1.54% AEP Texas Central Transition Funding LLC 5.170%, 01/01/2018 $ $ Cal Funding II, Ltd. 3.470%, 10/25/2027 (Acquired 10/11/2012, Cost $466,566) (b)(c) Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 4.931%, 05/25/2032 (a) 5.279%, 05/25/2036 (a) GE Equipment Small Ticket LLC 1.450%, 01/21/2018 (Acquired 02/01/2011, Cost $418,363) (b) Green Tree Financial Corporation 6.870%, 01/15/2029 National Collegiate Student Loan Trust 0.323%, 06/26/2028 (a) Residential Asset Mortgage Products, Inc. 4.767%, 10/25/2032 (a) Residential Asset Securities Corporation 5.600%, 06/25/2034 (a) Textainer Marine Containers Ltd. 4.210%, 04/15/2027 (Acquired 04/10/2012, Cost $220,806) (b)(c) TOTAL ASSET-BACKED SECURITIES (Cost $3,821,076) CORPORATE BONDS — 20.84% AbbVie, Inc. 1.750%, 11/06/2017 (Acquired 11/05/2012, Cost $698,537) (b) Alabama Power Company 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Credit Corporation 2.800%, 09/19/2016 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (b) American International Group, Inc. 5.850%, 01/16/2018 Amgen, Inc. 2.500%, 11/15/2016 Anadarko Petroleum Corporation 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (b)(c)(f) Apache Corporation 3.250%, 04/15/2022 Apple, Inc. 1.000%, 05/03/2018 Archer-Daniels-Midland Company 5.450%, 03/15/2018 AT&T, Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 BAE Systems plc 3.500%, 10/11/2016 (Acquired 10/05/2011, Cost $298,950) (b)(c) Bank of America Corporation 6.975%, 03/07/2037 Bank of Montreal 2.625%, 01/25/2016 (Acquired 12/08/2011, Cost $511,058) (b)(c) 1.950%, 01/30/2017 (Acquired 01/24/2012, Cost $500,158) (b)(c) Bank of Nova Scotia 2.150%, 08/03/2016 (Acquired 11/22/2011, Cost $502,234) (b)(c) Barclays Bank plc 5.000%, 09/22/2016 (c) Barrick International Corporation 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $213,886) (b)(c) Baxter International, Inc. 1.850%, 01/15/2017 Berkshire Hathaway, Inc. 2.200%, 08/15/2016 3.750%, 08/15/2021 Boeing Capital Corporation 2.900%, 08/15/2018 BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe Railway Company 5.750%, 03/15/2018 4.100%, 06/01/2021 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Caterpillar Financial Services Corporation 7.050%, 10/01/2018 Caterpillar, Inc. 5.700%, 08/15/2016 Citigroup, Inc. 6.125%, 05/15/2018 The Clorox Company 5.950%, 10/15/2017 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Bank of Australia 3.250%, 03/17/2016 (Acquired 10/27/2011, Cost $405,515) (b)(c) Commonwealth Edison Company 5.950%, 08/15/2016 ConocoPhillips 6.650%, 07/15/2018 Costco Wholesale Corporation 1.125%, 12/15/2017 CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corporation 6.300%, 01/15/2019 Diamond Offshore Drilling, Inc. 5.875%, 05/01/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund (continued) Principal Amount Value FIXED INCOME SECURITIES — 91.48% (continued) CORPORATE BONDS — 20.84% (continued) E. I. du Pont de Nemours & Company 5.250%, 12/15/2016 $ $ Eaton Corporation 8.875%, 06/15/2019 (c) Ecolab, Inc. 4.875%, 02/15/2015 Entergy Texas, Inc. 3.600%, 06/01/2015 EOG Resources, Inc. 5.625%, 06/01/2019 Ericsson 4.125%, 05/15/2022 (c) Franklin Resources, Inc. 3.125%, 05/20/2015 General Dynamics Corporation 1.000%, 11/15/2017 General Electric Capital Corporation 5.625%, 05/01/2018 7.125%, 06/15/2022 (a) General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Capital plc 1.500%, 05/08/2017 (c) The Goldman Sachs Group, Inc. 3.300%, 05/03/2015 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 The Home Depot, Inc. 5.250%, 12/16/2013 Ingersoll-Rand Company 6.015%, 02/15/2028 (c) International Business Machines Corporation 1.250%, 02/08/2018 7.625%, 10/15/2018 JPMorgan Chase & Company 7.900%, 04/30/2018 (a) 4.625%, 05/10/2021 Kimberly-Clark Corporation 6.125%, 08/01/2017 Mattel, Inc. 2.500%, 11/01/2016 McCormick & Company, Inc. 3.900%, 07/15/2021 Mondelez International, Inc. 6.750%, 02/19/2014 6.125%, 02/01/2018 Morgan Stanley 3.800%, 04/29/2016 5.450%, 01/09/2017 National Australia Bank Ltd. 2.000%, 06/20/2017 (Acquired 06/19/2012 to 07/24/2012, Cost $1,008,017) (b)(c) New York University 5.236%, 07/01/2032 Northern Trust Corporation 3.375%, 08/23/2021 Occidental Petroleum Corporation 1.500%, 02/15/2018 Overseas Private Investment Corporation 0.000%, 11/08/2019 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Petrobras International Finance Company 5.375%, 01/27/2021 (c) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 PNC Funding Corporation 2.700%, 09/19/2016 Province of Ontario, Canada 1.600%, 09/21/2016 (c) Province of Quebec, Canada 2.750%, 08/25/2021 (c) Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c)(f) Rio Tinto Finance USA plc 1.625%, 08/21/2017 (c) Royal Bank of Canada 1.450%, 10/30/2014 (c) Simon Property Group LP 5.750%, 12/01/2015 SLM Corporation 8.450%, 06/15/2018 Southern California Edison Company 5.750%, 03/15/2014 The Southern Company 1.950%, 09/01/2016 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (c) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) SunTrust Banks, Inc. 6.000%, 09/11/2017 Target Corporation 5.875%, 07/15/2016 Time Warner Cable, Inc. 8.750%, 02/14/2019 Transocean, Inc. 7.500%, 04/15/2031 (c) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Technologies Corporation 5.375%, 12/15/2017 University of Chicago 4.760%, 10/01/2023 University of Notre Dame 4.141%, 09/01/2013 The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund (continued) Principal Amount Value FIXED INCOME SECURITIES — 91.48% (continued) CORPORATE BONDS — 20.84% (continued) Verizon Communications, Inc. 5.500%, 02/15/2018 $ $ Vessel Management Services, Inc. 4.960%, 11/15/2027 Vodafone Group plc 1.500%, 02/19/2018 (c) Wachovia Corporation 5.750%, 06/15/2017 Wells Fargo & Company 5.625%, 12/11/2017 Wells Fargo Capital X 5.950%, 12/01/2036 (a) Westpac Banking Corporation 2.450%, 11/28/2016 (Acquired 01/04/2012, Cost $247,981) (b)(c) William Wrigley Junior Company 4.650%, 07/15/2015 Xstrata Finance Canada 2.700%, 10/25/2017 (Acquired 10/18/2012, Cost $698,824) (b)(c) TOTAL CORPORATE BONDS (Cost $50,445,365) MORTGAGE-BACKED SECURITIES — 14.89% Americold, LLC Trust 4.954%, 01/14/2029 (Acquired 12/09/2010, Cost $399,999) (b) Bank of America Merrill Lynch Commercial Mortgage, Inc. 5.117%, 11/10/2042 (a) Bank of America Mortgage Securities, Inc. 5.250%, 10/25/2020 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Commercial Mortgage Trust 2.752%, 08/15/2045 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 DBUBS Mortgage Trust 4.537%, 07/10/2044 (Acquired 06/17/2011, Cost $504,197) (b) Federal Home Loan Mortgage Corporation 5.500%, 10/01/2014 5.000%, 03/01/2015 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 7.150%, 09/25/2028 (a) 6.500%, 10/01/2029 2.610%, 02/01/2037 (a) 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 4.500%, 04/01/2041 3.500%, 07/01/2042 Federal National Mortgage Association 3.500%, 09/01/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 2.685%, 01/01/2020 (a) 4.500%, 04/01/2020 5.500%, 04/25/2023 5.000%, 05/01/2023 5.500%, 09/01/2025 3.500%, 10/01/2027 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 1.715%, 05/01/2034 (a) 5.500%, 07/01/2035 5.500%, 12/01/2035 4.500%, 11/01/2040 4.000%, 02/01/2041 4.000%, 11/01/2041 4.000%, 12/01/2041 6.500%, 02/25/2044 6.500%, 05/25/2044 Government National Mortgage Association 4.000%, 04/15/2026 6.500%, 04/15/2026 8.000%, 07/15/2026 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 6.000%, 01/15/2038 3.500%, 11/20/2041 4.258%, 09/16/2050 (a) Greenwich Capital Commercial Funding 5.860%, 07/10/2038 (a) JPMorgan Chase Commercial Mortgage Securities Corporation 5.336%, 05/15/2047 LB-UBS Commercial Mortgage Trust 4.799%, 12/15/2029 (a) 5.351%, 02/15/2040 MASTR Adjustable Rate Mortgages Trust 2.672%, 04/21/2034 (a) MASTR Alternative Loans Trust 5.000%, 06/25/2015 The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund (continued) Principal Amount Value FIXED INCOME SECURITIES — 91.48% (continued) MORTGAGE-BACKED SECURITIES — 14.89% (continued) Morgan Stanley Capital I 5.647%, 06/11/2042 (a) $ $ Mortgage IT Trust 1.444%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $58,745) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $182,390) (b) OBP Depositor LLC Trust 4.646%, 07/15/2045 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 SBA Tower Trust 2.933%, 12/15/2017 (Acquired 07/26/2012, Cost $500,000) (b) Small Business Administration Participation Certificates 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.478%, 07/15/2041 (a) 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.496%, 01/25/2033 (a) 2.444%, 10/25/2035 (a) WaMu MSC Mortgage Pass Through Certificate 5.000%, 03/25/2018 Wells Fargo Commercial Mortgage Trust 4.375%, 03/15/2044 (Acquired 05/27/2011, Cost $504,171) (b) Wells Fargo Mortgage-Backed Securities Trust 4.436%, 10/25/2033 (a) 2.613%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $38,201,673) MUNICIPAL BONDS — 20.16% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities System Build America Revenue Bond 4.949%, 11/15/2024 Columbus, IN Multi-High School Building Corporation Build America Revenue Bond 5.505%, 07/15/2022 Commonwealth of Massachusetts Build America General Obligation 4.500%, 08/01/2031 Commonwealth of Massachusetts Build America Unlimited General Obligation 4.200%, 12/01/2021 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 District of Columbia Bond Build America Unlimited General Obligation 5.670%, 06/01/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities System Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District Unlimited General Obligation 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund (continued) Principal Amount Value FIXED INCOME SECURITIES — 91.48% (continued) MUNICIPAL BONDS — 20.16% (continued) Indiana Public Schools Multi-School Building Corporation Build America Revenue Bond 4.900%, 07/15/2022 $ $ Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kane, Cook & Du Page Counties, IL Unlimited General Obligation 4.150%, 12/15/2019 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri Highway & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corporation Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corporation Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 6.646%, 12/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC 5.675%, 10/01/2026 (Acquired 10/25/2006, Cost $932,897) (b) Ohio State Water Development Authority 1.330%, 06/01/2015 Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bond 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, FL Water & Sewer System Revenue Bond 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bond 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligations 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 State of Kansas Development Financing Authority Build America Revenue Bond 4.770%, 03/01/2023 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Transportation Authority Build America Revenue Bond 5.164%, 07/01/2025 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 State of Pennsylvania Public School Building Authority Revenue Bond 5.000%, 09/15/2027 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 The accompanying notes are an integral part of these financial statements. 15 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund (continued) Principal Amount Value FIXED INCOME SECURITIES — 91.48% (continued) MUNICIPAL BONDS — 20.16% (continued) State of Washington Build America Unlimited General Obligation 2.910%, 08/01/2016 $ $ 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bond 5.966%, 01/01/2035 Texas State Highway Transportation Commission Build America Revenue Bond 5.028%, 04/01/2026 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Virginia Housing Development Authority 1.246%, 01/01/2014 Virginia State Revenue Authority Infrastructure Build America Revenue Bond 4.380%, 11/01/2023 Washington County, OR Clean Water Services Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitary Commission Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Policy Commission Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $48,005,995) U.S. GOVERNMENT AGENCY ISSUES — 0.58% (d) Federal Farm Credit Bank 3.375%, 08/23/2024 3.250%, 02/01/2027 3.040%, 04/30/2027 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,560,937) U.S. TREASURY OBLIGATIONS — 33.47% U.S. Treasury Inflation Index Bonds — 0.32% 0.625%, 02/15/2043 U.S. Treasury Inflation Index Notes — 0.41% 3.000%, 02/28/2017 U.S. Treasury Notes — 32.74% 1.000%, 07/15/2013 (f) 0.750%, 08/15/2013 (f) 0.750%, 12/15/2013 0.250%, 01/31/2014 0.250%, 03/31/2014 0.250%, 06/30/2014 0.375%, 03/15/2015 2.500%, 03/31/2015 0.375%, 04/15/2015 0.250%, 05/15/2015 2.125%, 05/31/2015 0.375%, 06/15/2015 1.250%, 08/31/2015 1.250%, 10/31/2015 1.375%, 11/30/2015 0.250%, 12/15/2015 0.375%, 03/15/2016 0.250%, 05/15/2016 0.500%, 06/15/2016 0.875%, 12/31/2016 0.875%, 01/31/2017 0.875%, 02/28/2017 0.875%, 04/30/2017 0.625%, 08/31/2017 0.625%, 11/30/2017 2.250%, 11/30/2017 0.750%, 12/31/2017 0.750%, 02/28/2018 0.625%, 04/30/2018 1.000%, 05/31/2018 1.375%, 06/30/2018 1.250%, 01/31/2019 0.875%, 07/31/2019 1.000%, 08/31/2019 1.000%, 11/30/2019 1.125%, 12/31/2019 The accompanying notes are an integral part of these financial statements. 16 COUNTRY Mutual Funds — Schedule of Investments June 30, 2013 COUNTRY Bond Fund (continued) Principal Amount Value FIXED INCOME SECURITIES — 91.48% (continued) U.S. TREASURY OBLIGATIONS — 33.47% (continued) U.S. Treasury Notes — 32.74% (continued) 1.250%, 02/29/2020 $ $ 1.125%, 04/30/2020 1.375%, 05/31/2020 2.125%, 08/15/2021 1.625%, 11/15/2022 1.750%, 05/15/2023 2.750%, 08/15/2042 2.875%, 05/15/2043 TOTAL U.S. TREASURY OBLIGATIONS (Cost $88,339,481) TOTAL FIXED INCOME SECURITIES (Cost $230,374,527) SHORT-TERM INVESTMENTS — 9.36% Commercial Paper — 3.82% (f) General Electric Capital Corporation 0.230%, 08/05/2013 0.230%, 10/15/2013 Prudential Funding Corporation 0.150%, 07/01/2013 0.150%, 09/10/2013 Toyota Motor Corporation 0.210%, 11/18/2013 Shares Money Market Funds — 5.54% Federated Prime Obligations Fund, 0.04% (e) $ Fidelity Institutional Money Market Portfolio, 0.12% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $24,503,391) TOTAL INVESTMENTS — 100.84% (Cost $254,877,918) LIABILITIES IN EXCESS OF OTHER ASSETS — (0.84)% ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. plc—Public Limited Company (a) The coupon rate shown on variable rate securities represents the rates at June 30, 2013. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2013, the total market value of these securities was $11,364,458, representing 4.34% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of June 30, 2013. (f) Security is priced at amortized cost. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Statements of Assets and Liabilities June 30, 2013 COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash Receivable for investments sold Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Payable for capital stock redeemed Payable for 12b-1 fees Payable to Administrator Payable to Advisor Payable to Auditor Payable to Transfer Agent Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share (net asset value per share plus maximum sales charge of 5.50% and 4.25%, respectively, of offering price) $ $ The accompanying notes are an integral part of these financial statements. 18 Statements of Operations for the Year Ended June 30, 2013 COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends* $ $
